United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30429
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AVERY V. JENKINS, SR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                    USDC No. 2:03-CR-168-ALL-R
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Avery V. Jenkins, Sr., appeals his convictions of bank

robbery using a dangerous weapon and discharge of a firearm

during a crime of violence.   Jenkins argues that the district

court should have excluded a gun recovered from the residence of

Jenkins’s wife and testimony regarding the discovery of the gun

under FED. R. EVID. 403 because such evidence misled the jury.

     “Relevant evidence is inherently prejudicial; but it is only

unfair prejudice, substantially outweighing probative value,”


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-30429
                                   -2-

that permits exclusion under Rule 403.       United States v. Pace,

10 F.3d 1106,    1115-16 (5th Cir. 1993).     Rule 403 “is not

designed to permit the court to ‘even out’ the weight of the

evidence, to mitigate a crime, or to make a contest where there

is little or none.”      United States v. McRae, 593 F.2d 700, 707

(5th Cir. 1979).

     Because the probative value of the challenged evidence was

not substantially outweighed by the dangers addressed by Rule

403, we have determined that the district court did not abuse its

discretion in admitting the evidence.        See Pace, 10 F.3d at 1115-

16; FED. R. EVID. 403.    We have also determined that any error, if

it occurred, was harmless.      See United States v. Howell, 664 F.2d
101, 105-06 (5th Cir. 1981).

     AFFIRMED.